Per Curiam.

We agree with the board’s findings and recommendation. Accordingly, respondent is suspended from the practice of law in Ohio for one year, but that suspension is stayed for a period of one year upon the conditions recommended by the board, and upon the further condition that the psychological treatment and the monitoring are for the duration of the stayed suspension. However, upon further review, we find that respondent is not in compliance with the registration requirements of this court. Accordingly, respondent is suspended indefinitely until he fully complies with the registration requirements of this court. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.